DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on April 12, 2021 and September 29, 2021 are being considered by the examiner.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: “Axial Gap Motor with Curved Rotor and Stator Cores”
Claim Objections
Claim 9 objected to because of the following informalities:  
There appears to be a typo in line four of the claim, where reference character “32” was left in
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pyrhonen et al. (US 20190214179 A1, hereinafter “Pyrhonen”) in view of Caamano et al. (US 20150048713 A1, hereinafter “Caamano”).
Regarding claim 1, Pyrhonen teaches an axial gap component (“A core element for a magnetic component includes a plurality of ferromagnetic sections for conducting a magnetic flux”, [abstract]) comprising a rotor (Fig. 4b, 412, 413, and 434) fixed to a rotary shaft (Fig. 4b, 450), and a stator (Fig. 4b, 411, 414, 426, and 427) opposed to the rotor in an axial direction of the rotary shaft with a gap provided between the stator and the rotor, wherein: 
the rotor includes a rotor base (Fig. 4b, 434) made of a non-magnetic material (“Correspondingly, the magnetic fluxes do not need to substantially flow through solid iron or other materials separated from, and being in a different construction than, the above-mentioned ferromagnetic sheets”, [0042]) (i.e. the non-core stacks can be made of nonmagnetic material), and 
a plurality of rotor cores (Fig. 4b, 412 and 413) fixed and arranged in a circumferential direction of the rotor base; 
the stator includes a stator base (see modified Fig. 4b below) made of a non-magnetic material (“Correspondingly, the magnetic fluxes do not need to substantially flow through solid iron or other materials separated from, and being in a different construction than, the above-mentioned ferromagnetic sheets”, [0042]) (i.e. the non-core stacks can be made of nonmagnetic material), 
a plurality of stator cores (Fig. 4b, 411 and 414) fixed and arranged in a circumferential direction of the stator base, and coils (Fig. 4b, 426 and 427) wound around the stator cores; 
each of the rotor cores has a first end face (face on left side of any of the rotor stacks 412 or 413) and a second end face (face on right side of any of the rotor stacks 412 or 413); 
the rotor cores are curved, such that the first end face and the second end face in the same direction (both faces of 412 face up and both faces of 413 face down); 
each of the stator cores has a third end face (face of 411 or 414 on left side of figure) and a fourth end face (face of 411 or 414 on the right side of the figure); 
the stator cores are curved, such that the third end face and the fourth end face in the same direction (both faces of 411 face down and both faces of 414 face up); 
the first end face and the second end face of each of the rotor cores and the third end face and the fourth end face of each of the stator cores are in exposed states (both sets of faces are exposed to the axial airgap separating the two sets of faces); and 
the first end face and the second end face of each of the rotor cores are respectively opposed to the third end face and the fourth end face of a corresponding one of the stator cores (see Fig. 4b).

    PNG
    media_image1.png
    553
    800
    media_image1.png
    Greyscale

	Pyrhonen does not teach each of the rotor and stator cores being made of a soft magnetic material. 
Caamano teaches an electric motor where the core is made of soft magnetic material (“The use of low loss thin film soft magnetic material for the core material of an electric machine allows for operation at very high frequencies while maintaining high efficiency”, [0116]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the rotor and stator cores of Pyhronen to be made of soft magnetic material as taught by Caamano. 
This would have the advantage of making the motor more suitable for high frequency applications (“The use of low loss thin film soft magnetic material for the core material of an electric machine allows for operation at very high frequencies while maintaining high efficiency”, [0116]).
Regarding claim 2, Pyrhonen in view of Caamano teaches the axial gap motor according to claim 1.
Pyrhonen further teaches wherein: the rotor comprises a first rotor (Fig. 4b, 412) and a second rotor (Fig. 4b, 413), and the stator comprises a first stator (Fig. 4b, 411) and a second stator (Fig. 4b, 414);
the first rotor and the second rotor are disposed between the first stator and the second stator, in the axial direction of the rotary shaft; and 
a portion of each of the rotor cores of the first rotor opposite to the first end face and the second end face is fixed to a portion of each of the rotor cores of the second rotor opposite to the first end face and the second end face (Fig. 4b, 412 and 413 are fixed by virtue of both being attached to 434).
Regarding claim 3, Pyrhonen in view of Caamano teaches the axial gap motor according to claim 1. 
Pyrhonen further teaches wherein: a plurality of rows of the rotor cores is formed and fixed in the circumferential direction of the rotor base (Fig. 4b, see stacks of cores that make up 412 and 413); and a plurality of rows of the stator cores is formed and fixed in the circumferential direction of the stator base (Fig. 4b, see stacks of cores that make up 411 and 414).
Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pyrhonen in view of Caamano, Lu et al (CN 105827027 A, hereinafter “Lu”) and Huang (US 20200153293 A1).
Regarding claim 4, Pyrhonen in view of Caamano teaches the axial gap motor according to claim 1.
Pyrhonen does not teach wherein: each of the rotor cores is formed with the first end face and the second end face, by dividing a wound body comprising a plurality of turns of a strip-shaped soft magnetic material, in a direction intersecting with a circumferential direction of the wound body; each of the stator cores is formed with the third end face and the fourth end face, by dividing the wound body comprising the plurality of turns of the strip-shaped soft magnetic material, in the direction intersecting with the circumferential direction of the wound body; and the strip-shaped soft magnetic material comprises an oriented magnetic steel sheet having a crystal orientation that is aligned with a longitudinal direction.
	Lu teaches an axial air gap motor (“The invention relates to the field of motors and generators, in particular to an axial air-gap switched reluctance motor and a preparation method thereof”, [0002]) wherein the stator core (Fig. 1, 1) end surfaces are formed by dividing a wound body (Fig. 4) comprising a plurality of turns of strip-shaped soft magnetic material (“Preferably, the number of stator cores 1 is M*N, wherein M (eg 3, 4, 5, 6) is the number of motor phases, and N (eg 1, 2, 3, 4) is the number of pole pairs per phase , the stator core 1 is an amorphous or nanocrystalline soft magnetic alloy core”, [0054])  in a direction intersecting with a circumferential direction of the winding body (see Fig. 5 for the winding body of Fig. 4 being divided into two U-shaped bodies 9). 
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the axial motor of Pyrhonen in view of Caamano so that the ends of the rotor and stator cores were formed by the core formation techniques taught by Lu.
	This would have the advantage of providing a simplified, but flexible manufacturing process for the cores (“Specifically, the axial air-gap switched reluctance motor and its preparation method provided by the present invention have the advantages of small eddy current loss, excellent high-frequency characteristics, low temperature rise, high efficiency, firm structure, and high processing efficiency through the innovation of motor structure and core material. Simple, low cost and other advantages, the number of phases and pole pairs can be flexibly changed, it is a high-efficiency and energy-saving motor”, [0027]).
Pyrhonen in view of Caamano and Lu still does not teach wherein the belt-shaped soft magnetic material is made of a directional electromagnetic steel sheet in which crystals are oriented in a longitudinal direction of the belt-shaped soft magnetic material.
Huang teaches a core for an electric motor made of a directional electromagnetic steel sheet in which crystals are oriented in a longitudinal direction of the soft magnetic material (“Soft magnetic materials commonly used in the industry are mainly electromagnetic steel sheets, and are generally known as silicon steel sheets. The silicon steel is classified into grain-oriented and grain non-oriented types according to the grain crystallization direction. The grain-oriented silicon steel is known as a cold rolled grain-oriented steel (CRGO), and the silicon content is about 3.2%. A special rolling method is used to control the arrangement direction of crystallization, so that the best soft magnetic property is obtained along the rolling direction, and the magnetic flux density thereof can be increased by 30% in the rolling direction”, [0027]).
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the axial motor of Pyrhonen in view of Caamano and Lu by making the cores out of directional electromagnetic steel sheets as taught by Huang.
	This would have the advantage of improving the magnetic characteristics of the motor (“The grain-oriented silicon steel sheet is a silicon steel sheet formed after being specially processed, and can make the magnetoresistance become small and the magnetic permeability become good when the line of magnetic force passes along the rolling direction”, [0034]).
Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pyrhonen in view of Caamano and Maruyama (US 20210044162 A1).
Regarding claim 5, Pyrhonen in view of Caamano teaches the axial gap motor according to claim 1.
Pyrhonen further teaches wherein: the rotary shaft has a rotor fixed portion (Fig. 4b, the portion of shaft 450 where rotor base 434 attaches) to which the rotor base is fixed; the stator base (see modified Fig. 4b above) has an insertion hole in which the rotary shaft is inserted (modified Fig. 4b above, the stator base must have a hole to be wrapped around both sides of shaft 450 as seen in the Figure).
Pyrhonen does not teach that the rotor fixed portion has a larger diameter than an inside diameter of the insertion hole of the stator base.
Maruyama teaches an axial gap motor (FIG. 1, 20) wherein the rotor fixed portion (Fig. 1, 45) has a larger diameter than an inside diameter of the insertion hole of the stator base (see modified Fig. 1 below).  

    PNG
    media_image2.png
    419
    543
    media_image2.png
    Greyscale

	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the rotor base of Pyrhonen in view of Caamano to have a larger diameter than the stator base as taught by Maruyama. 
	This would have the advantage of providing an actual method of fixing the rotor base to the shaft which Pyrhonen is silent to (“In the center portion of the rotor 40, a fixing portion 45 to which the rotation shaft 21 is fixed is formed and the rotation shaft 21 is press-fitted into the fixing portion 45 and fixed. Obviously, the shaft and the portion may be coupled by a key and a key groove”, [0033]).
Claim(s) 6 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pyrhonen in view of Caamano and Furuse et al. (US 20040075358 A1, hereinafter “Furuse”).
Regarding claim 6, Pyrhonen in view of Caamano teaches the axial gap motor according to claim 1.
Pyrhonen does not teach further comprising a case that rotatably supports the rotary shaft, and houses the rotor and the stator in a sealed state, wherein: an interior of the case is partitioned by the stator base in the axial direction of the rotary shaft, into a first region in which the rotor is placed, and a second region in which the coils are placed; and the case is provided with a coolant inlet and a coolant outlet which allow a coolant to flow through the second region.
Furuse teaches an axial gap motor (“An object of the present invention is to solve the above-described problem and to provide a motor including a stator supported by a casing in such a manner that a radially outer portion of the stator and a radially inner portion thereof are axially opposed to two rotors, respectively”, [0004]) 
comprising a case (Fig. 1, 3) that rotatably supports (via bearings 16 and 18) the rotary shaft (Fig. 1, 15), and houses the rotor (FIG. 1, 5 and 6) and the stator (Fig. 1, 4) in a sealed state (“A coolant path supplying coolant for cooling stator 4 is provided. The coolant path includes annular coolant passage 7H circumferentially extending in outer circumferential wall 7C of stator bracket 7, and inlet 1E and outlet 1F which are formed in circumferential wall 1D of casing body 1”, [0025]) (i.e. the casing must be fluid tight), 
wherein: an interior of the case is partitioned by the stator base (see partition in modified Fig. 1 below) in the axial direction of the rotary shaft (partition seperates axially left and right sections of shaft), into a first region (Fig. 1, region to right of partition) in which the rotor (Fig 1. 5 and 6) is placed, and a second region (Fig. 1, region to left of the partition) in which the coils (Fig. 1, 10) are placed; and the case is provided with a coolant inlet (Fig. 1, IN) and a coolant outlet (Fig. 1, OUT) which allow a coolant to flow through the second region.

    PNG
    media_image3.png
    761
    457
    media_image3.png
    Greyscale

	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the axial gap motor of Pyrhonen in view of Caamano to have the casing with the structure claimed above as taught by Furuse.
	This would have the advantage of providing a cooling system for the stator (“This provides a simple cooling construction for stator 4 as compared with the cooling construction used in the multi-layer motor of the above-described related art, and serves for improving cooling efficiency of the cooling construction for stator 4 and reducing a production cost of the electric rotating machine”, [0029]). 
	Regarding claim 10, Pyrhonen in view of Caamano teaches the axial gap motor according to claim 1.
Pryhonen does not teach wherein each of the rotor cores has an asymmetric structure in a width direction of the rotor core.
Furuse teaches an axial gap motor (“An object of the present invention is to solve the above-described problem and to provide a motor including a stator supported by a casing in such a manner that a radially outer portion of the stator and a radially inner portion thereof are axially opposed to two rotors, respectively”, [0004])
wherein each of the cores has an asymmetric structure in a width direction of the core (Fig. 4, stator cores 8 have wide outer radial structure that is asymmetric with the narrow radially inner structure). 


    PNG
    media_image4.png
    473
    465
    media_image4.png
    Greyscale

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the axial gap motor of Pyrhonen in view of Caamano by substituting the rotor core of Pyrhonen for the asymmetrical width cores taught by Furuse. 
This would have the advantage of allowing a cooling passage to be placed in the rotor even though the rotor is placed between two stators (“However, since the stator of the motor of the related art is disposed between the rotors in radially opposed manner, a cooling construction for the stator becomes complicated, in which there are provided a plurality of cooling passages extending along opposed axial ends and a circumferential periphery of the stator. This will lead to poor cooling efficiency of the stator and increase in production cost of the motor. An object of the present invention is to solve the above-described problem and to provide a motor including a stator supported by a casing in such a manner that a radially outer portion of the stator and a radially inner portion thereof are axially opposed to two rotors, respectively”, [0003]-[0004]).
Allowable Subject Matter
Claim 7-9 and 11-15 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 7/1, Pyrhonen in view of Caamano teaches the axial gap motor according to claim 1.
Pyrhonen does not teach where Lg is a distance between the first end face of each of the rotor cores and the third end face of each of the stator cores, Sr is an area of the first end face of each of the rotor cores, Wsc is a distance between the first inner face and the second inner face of each of the stator cores, and Ss is an area of the first inner face of each of the stator cores, Wsc/(2*Lg) = 20, Sr/Ss = 0.2 are satisfied.
The figure of Pyrhonen appears to possibly fall within these ranges, but Pyrhonen fails to actually teach these parameters as result dependent variables. 
The prior art fails to anticipate or render obvious this limitation in light of all the other limitations of the claim. 

    PNG
    media_image5.png
    530
    805
    media_image5.png
    Greyscale

Regarding claim 8/1, Pyrhonen in view of Caamano teaches the axial gap motor according to claim 1.
However, Pyrhonen does not teach in an initial position, the rotor cores of an (n+1)-th pair are located at positions rotated by an angle of             
                ε
            
        /(n+1) about the rotary shaft, relative to the rotor cores of an n-th pair, and the stator cores of the (n+1)-th pair are located at positions rotated by the angle of             
                ε
            
        /(n+1) about the rotary shaft, relative to the stator cores of the n-th pair, where             
                ε
            
         is a step angle.
The prior art fails to anticipate or render obvious this limitation in light of all the other limitations of the claim. 
Regarding claim 9/1, Pyrhonen in view of Caamano teaches the axial gap motor according to claim 1.
Pyrhonen does not teach wherein, where Ns is the number of the stator cores, the rotor cores are inclined at an angle of 360            
                °
            
        /Ns in a rotational direction of the rotor relative to a radial direction of the rotor base, about an intersecting point of an axis of a center of curvature of each of the rotor cores 32 and a central axis of each of the rotor cores in a width direction.
The prior art fails to anticipate or render obvious this limitation in light of all the other limitations of the claim. 
Regarding claim 11/10/1, Pyrhonen in view of Caamano and Furuse teaches the axial gap motor according to claim 10. 
The combination does not teach wherein each of the rotor cores has a large-width inner portion that is disposed on a side closer to an axis of a center of curvature of the rotor core and protrudes in a rotational direction of the rotor, and a small-width outer portion disposed on a side remote from the axis of the center of curvature of the rotor core (notice how Furuse teaches a small-width inner portion (radially inner side of 4A) and a large-width outer portion (radially outer side of 4A) which is the exact opposite of the claimed invention). 
The prior art fails to anticipate or render obvious this limitation in light of all the other limitations of the claim. 
Claims 12 and 13 are allowable by virtue of their dependence on claim 11. 
Regarding claim 14/1, Pyrhonen in view of Caamano teaches the axial gap motor according to claim 1.
The combination does not teach in which adjacent ones of the curved sheets are made of different types of soft magnetic materials.
The prior art fails to anticipate or render obvious this limitation in light of all the other limitations of the claim. 
Regarding claim 15/1, Pyrhonen in view of Caamano teaches the axial gap motor according to claim 1.
The combination does not teach where Ns is the number of the stator cores, and             
                ε
            
         is a step angle that is equal to 360            
                °
            
        /(3Ns), energization of each pair is switched, such that the rotor of each pair is rotated by             
                ε
            
         upon each energization.
The prior art fails to anticipate or render obvious this limitation in light of all the other limitations of the claim. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER S LEONE whose telephone number is (571)272-4039. The examiner can normally be reached M-F: 8:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTOPHER S LEONE/Examiner, Art Unit 2834         

/AHMED ELNAKIB/Primary Examiner, Art Unit 2834